--------------------------------------------------------------------------------

Exhibit 10.1


AMENDMENT NO. 2
TO
TRONOX LIMITED MANAGEMENT EQUITY INCENTIVE PLAN
 
WHEREAS, Tronox Limited (the “Company”) maintains the Tronox Limited Management
Equity Incentive Plan (the “Plan”) which was amended on May 25, 2016 by
Amendment No. 1.  Except as expressly set forth herein to the contrary, all
capitalized terms set forth in this Amendment shall have the same meaning as
ascribed to them in the Plan; and


WHEREAS, the Company desires to amend the Plan, to, among other things, prohibit
the Committee to reprice Awards without the approval of the Company’s
shareholders, to limit the provisions related to lapsed awards and to make
certain clarifying and legal conforming changes under the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.             The defined terms set forth below are hereby amended and restated
to read in its entirety as follows:


“‘Award Agreement’ means the written or electronic agreement setting forth the
terms and conditions applicable to an Award.”


“Good Reason” means with respect to a Participant’s Termination, the following
(unless the applicable Award Agreement states otherwise): (i) the assignment of
duties materially inconsistent with the Participant’s position, authority,
duties or responsibilities, or a material diminution in such position,
authority, duties or responsibilities, (ii) a reduction of the Participant’s
aggregate annual compensation opportunity (i.e., base salary and annual bonus
and incentive compensation target opportunity), and such reduction is not
related to a reduction in either individual or corporate performance, (iii) a
change of more than 50 miles in the Participant’s principal place of employment,
or (iv) any other action or inaction that constitutes a material breach of the
Plan.


2.             Subsection (i) of Section 3.2 of the Plan is hereby amended and
restated to read in its entirety as follows:


“(i)        subject to Sections 6.4 and 8.4, extend the period during which an
Option or SAR may be exercisable,”


3.             Subsection 3.3.1 of the Plan is hereby amended and restated to
read in its entirety as follows:
 
“3.3.1    The Committee, in its sole discretion and on such terms and conditions
as it may provide, may delegate all or any part of its authority and powers
under the Plan to one or more Members of the Board of the Company and/or
officers of the Company except for grants of Awards to persons (a) who are
Non-Employee Directors or otherwise are subject to Section 16 of the Exchange
Act or (b) who are, or who are reasonably expected to be, ‘covered employees’
for purposes of Section 162(m) of the Code; provided, however, that the
Committee may not delegate its authority or power if prohibited by applicable
law or the rules and regulations of the principal U.S. national securities
exchange on which the Shares are listed.”
 

--------------------------------------------------------------------------------

4.             Section 4.2 of the Plan is hereby amended and restated to read in
its entirety as follows:


“4.2       Lapsed Awards.  To the extent that Shares subject to an outstanding
Award have ceased to be deliverable to a Participant by reason of (i)
expiration, cancellation, forfeiture or other termination of such Award, or (ii)
the settlement of all or a portion of such Award in cash, then such Shares which
have ceased to be deliverable by the Company shall not be counted toward the
Share Reserve and shall again be available under this Plan; provided, however,
that Shares surrendered in payment of the exercise price of an Option, Shares
withheld or surrendered for payment of taxes with respect to any Award, and
Shares repurchased by the Company on the open market with the proceeds of the
exercise price of Options, shall be counted toward the Share Reserve and not be
available for re-issuance under the Plan.  If SARs are exercised and settled in
Shares, the full number of Shares subject to the SARs shall be considered issued
under the Plan, without regard to the number of Shares issued upon settlement of
the SARs.”


5.             The following is hereby added to the end of Section 5.6 of the
Plan:


“Furthermore, to the extent required by applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and the rules and
regulations of the principal U.S. national securities exchange in which the
Shares are listed, or if so required pursuant to a written policy adopted by the
Company, and in accordance with the Company’s incentive clawback policy,
originally adopted January 25, 2013 as in effect from time to time, Awards are
and shall continue to be subject to clawback, forfeiture or similar
requirements.”


6.             Sections 6.8 (Cashing Out of Option) and 6.9 (Certain Powers) of
the Plan are hereby deleted in their entirety and each replaced with the word
“Reserved.”


7.             A new Section 6.11 of the Plan is hereby added as follows:


“6.11     Prohibition on Repricing.  Notwithstanding anything in the Plan to the
contrary, other than as may be permitted pursuant to Section 4.3, the Committee
shall not without the approval of the Company’s shareholders (a) lower the
Exercise Price of an Option after it is granted, (b) cancel an Option when the
Exercise Price exceeds the Fair Market Value of one Share in exchange for cash
or another Award (other than in connection with a Change in Control), or (c)
take any other action with respect to an Option that would be treated as a
repricing under the rules and regulations of the principal U.S. national
securities exchange on which the Shares are listed.”
 
2

--------------------------------------------------------------------------------

8.             Subsection (a) of Section 7.5.5 of the Plan is hereby amended and
restated to read in its entirety as follows:


“(a)       a Participant shall be entitled to receive all dividends and other
distributions paid on Restricted Shares held by him or her provided, that any
such dividends or other distributions shall be subject to the same vesting
requirements as the underlying Share Awards and shall be accumulated and paid
only at the time the Share Award becomes vested. In the case of a distribution
paid other than in cash, the relevant amount shall be the value of the property
distributed as at the date of the distribution, as determined by the Committee;”


9.             A new Subsection (c) of Section 7.5.5 of the Plan is hereby added
as follows:


“(c)       for the avoidance of doubt, notwithstanding anything to contrary,
cash dividends, stock and any other property (other than cash) distributed as a
dividend, Dividend Equivalent Payment or otherwise with respect to any Award
that vests based on achievement of performance goals shall either (i) not be
paid or credited or (ii) be accumulated, subject to restrictions and risk of
forfeiture to the same extent as the Award with respect to which such cash,
stock or other property has been distributed and shall be paid at the time such
restrictions and risk of forfeiture lapse.”


10.           The last sentence of Subsection 8.5.3 of the Plan is hereby
deleted in its entirety.


11.           A new Section 8.8 of the Plan is hereby added as follows:


“8.8       Prohibition on Repricing.  Notwithstanding anything in the Plan to
the contrary, other than as may be permitted pursuant to Section 4.3, the
Committee shall not without the approval of the Company’s shareholders (a) lower
the Base Price of an SAR after it is granted, (b) cancel a SAR when the Base
Price exceeds the Fair Market Value of one Share in exchange for cash or another
Award (other than in connection with a Change in Control) or (c) take any other
action with respect to an SAR that would be treated as a repricing under the
rules and regulations of the principal U.S. national securities exchange on
which the Shares are listed.”


12.           Section 12.1 of the Plan is hereby amended and restated to read in
its entirety as follows:


“12.1     Treatment of Awards in connection with a Change in Control. Unless
provided otherwise by the Committee (as constituted prior to a Change in
Control) in an Award Agreement or otherwise, or as provided in an employment
agreement or similar agreement between the Company or any Subsidiary and the
Participant, in the event of a Change in Control:
 
3

--------------------------------------------------------------------------------

12.1.1.   Any Options and Share Appreciation Rights outstanding as of the date
such Change in Control is determined to have occurred shall be assumed by the
successor (or its parent company) or cancelled in exchange for substitute
options or share appreciation rights issued by the successor (or its parent
company) in a manner consistent with the requirements of Treas. Reg. §
1.409A-1(b)(5)(v)(D) (or any successor regulation) in the case of a
Non-Qualified Share Option, and Treas. Reg. §1.424-1(a) (or any successor
regulation) in the case of an Incentive Stock Option and, if, during the
24-month period following the Change in Control date, the Participant’s
employment is terminated by such successor (or an affiliate) without Cause or by
the Participant for Good Reason, such Awards, to the extent then outstanding,
shall fully vest and become exercisable. To the extent Options and Share
Appreciation Rights that are outstanding as of the date of such Change in
Control are not assumed or substituted, the Award shall, as determined by the
Committee, (A) immediately become fully exercisable and vested to the full
extent of the original grant, or (B) be cancelled in exchange for cash and/or
other substitute consideration (if any) with respect to each Share subject to
the Award as of the Change in Control date equal in value to the excess (if any)
of (I) the per-Share value, as determined by the Committee in its discretion, of
the property (including cash) received by the Company’s shareholders as a result
of the transaction over (II) if applicable, the per-Share Exercise Price or Base
Price of the applicable Award. If the value of the property (including cash)
received by the holder of a Share as a result of the transaction does not exceed
the per-Share Exercise Price or Base Price of the Award, the Award may be
cancelled without providing any cash or other consideration to the Participant
with respect to such Award.


12.1.2    Any Performance Awards outstanding as of the date such Change in
Control is determined to have occurred shall be converted into, as applicable,
time-based restricted stock of the successor (or its parent company) or
time-based restricted stock units based on stock of the successor (or its parent
company) and, if, during the 24-month period following the Change in Control
date, the Participant’s employment is terminated by such successor (or an
affiliate) without Cause or by the Participant for Good Reason, such Awards, to
the extent then outstanding, shall fully vest. With respect to Performance
Awards that are outstanding as of the date of such Change in Control and are not
converted to a time-based Award, any deferral or other restriction shall lapse
and such Performance Awards shall be settled in cash as promptly as is
practicable (unless otherwise required by Section 409A of the Code and the
applicable terms of the Performance Awards). In either case, unless otherwise
determined by the Committee in an Award Agreement or otherwise, the value of the
Performance Awards as of the date of the Change in Control shall be determined
assuming target performance has been achieved, except that the value shall be
determined based on actual performance as of such date if (A) more than half of
the performance period has elapsed as of such date and (B) actual performance is
determinable as of such date.
 
4

--------------------------------------------------------------------------------

12.1.3   Any other Share Awards and cash Awards outstanding as of the date such
Change in Control is determined to have occurred shall be assumed by the
successor (or its parent company) or cancelled in exchange for comparable awards
issued by the successor (or its parent company), and, if, during the 24-month
period following the Change in Control date, the Participant’s employment is
terminated by such successor (or an affiliate) without Cause or by the
Participant for Good Reason, such Awards, to the extent then outstanding, shall
fully vest. With respect to such Awards that are outstanding as of the date of
such Change in Control and are not assumed or substituted, any deferral or other
restriction shall lapse and such Awards shall be settled in cash as promptly as
is practicable (unless otherwise required by Section 409A of the Code and the
applicable terms of the Awards).


12.1.4    For an Award to be validly assumed or substituted by a successor for
purpose of this Section 12, it must (A) provide such Participant with rights and
entitlements substantially equivalent to or better than the rights, terms and
conditions applicable under such Award, including, but not limited to, an
identical or better exercise or vesting schedules; (B) have substantially
equivalent value to such Award (determined at the time of the Change in
Control); and (C) be based on stock that is listed and traded on an established
U.S. securities market or an established securities market outside the United
Stated upon which the Participants could readily trade the stock without
administrative burdens or complexities.”


13.           All other terms and conditions of the Plan shall remain in full
force and effect.
 
 
5

--------------------------------------------------------------------------------